
	
		II
		111th CONGRESS
		2d Session
		S. 3443
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands
		  Act to eliminate the 30-day time limit for approving exploration
		  plans.
	
	
		1.Exploration plans for offshore
			 drillingSection 11(c)(1) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)(1)) is amended in the
			 fourth sentence by striking within thirty days of its
			 submission,.
		
